Name: 87/324/EEC: Commission Decision of 15 June 1987 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-06-23

 Avis juridique important|31987D032487/324/EEC: Commission Decision of 15 June 1987 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 163 , 23/06/1987 P. 0054 - 0054*****COMMISSION DECISION of 15 June 1987 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (87/324/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Irish Government has forwarded the scheme of vocational training for the improvement of agricultural skills under Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the scheme mentioned satisfies the conditions and objectives of Article 21 of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The scheme of vocational training for the improvement of agricultural skills under Regulation (EEC) No 797/85, forwarded by the Irish Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisifies the conditions governing a Community financial contribution under Article 21 of that Regulation. Article 2 This Decision is addressed to Ireland. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.